Citation Nr: 0529128	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Whether appellant meets the basic eligibility requisites 
for non-service-connected pension benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 3rd to July 10th, 
1974.

The matter of entitlement to pension benefits is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Detroit, Michigan, Regional 
Office (RO), which determined that appellant did not meet the 
basic eligibility requisites for non-service-connected 
pension benefits.  A June 2005 Travel Board hearing was held 
before the undersigned Board Member/Veterans Law Judge.

To the extent there are other issues that appellant wants 
adjudicated that have not been developed for appellate review 
and are not discussed below, they are referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, state that pension for veterans is a benefit 
payable by the VA to veterans of a period of war because of 
nonservice-connected disability or age.  The qualifying 
periods of war for this benefit include the Vietnam era 
(February 28, 1961 to May 7, 1975), the applicable period for 
appellant's active service in 1974.  

Basic entitlement exists if a veteran (i) served in the 
active military, naval, or air service for 90 days or more 
during a period of war (38 U.S.C.A. § 1521(j)); (ii) served 
in the active military, naval, or air service during a period 
of war and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability (38 U.S.C.A. § 1521 (j)); (iii) 
served in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C.A. § 1521(j)); or 
(iv) served in the active military, naval, or air service of 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C.A. § 1521(j)); and (v) is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct; and (vi) meets the net 
worth requirements under § 3.274 and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in § 3.23. 38 C.F.R. § 3.3(a)(3).

The evidentiary record reveals that appellant entered service 
on June 3, 1974 and was discharged approximately one month 
later on July 10th, after receiving a military Medical Board 
determination that she had congenital pes cavus deformity 
with bilateral metatarsalgia which existed prior to entry 
into active duty, was not aggravated by active duty, and 
disqualified her for service retention.

After appellant submitted a claim for pension benefits, a 
September 2002 RO decision determined that appellant did not 
meet the basic eligibility requisites for non-service-
connected pension benefits.  In her subsequent Notice of 
Disagreement and Substantive Appeal, appellant appears to 
have raised, in part, the issue of service connection for the 
feet.  It appears to the Board that the issue of service 
connection for the feet is "inextricably intertwined" with 
the pension basic eligibility appellate issue, since if 
service connection for the feet is granted, appellant would 
apparently meet the 38 U.S.C.A. § 1521 (j) requisite.  Since 
it does not appear that the RO has formally adjudicated the 
issue of service connection for the feet, the appellate issue 
involving pension basic eligibility is remanded for this 
purpose.  

The record reflects that the appellant timely expressed 
disagreement with a June 2004 rating decision, which denied 
service connection for post-traumatic stress disorder.  A 
Statement of the Case has not yet been issued on this service 
connection claim, as required in accordance with Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following: 

1.  The RO should formally 
adjudicate the issue of entitlement 
to service connection for a 
disability of the feet, and issue 
notice of that rating decision, as 
well as her appellate rights, to the 
appellant and her representative.

2.  The RO should issue the 
appellant and her representative a 
Statement of the Case on the issue 
of service connection for post-
traumatic stress.  In order to 
perfect an appeal, a timely 
substantive appeal must be 
submitted.  

3.  Thereafter, the RO should 
readjudicate the appellate issue of 
whether appellant meets the basic 
eligibility requisites for non-
service-connected pension benefits.  
If the benefit sought is not 
granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action by the appellant is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


